COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 PATRICIO ALEJANDRO CASTANEDA,                                 No. 08-14-00192-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                          41st Judicial District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20100D04935)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                            '
until January 7, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles L. Roberts, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 7, 2015.

       IT IS SO ORDERED this 5th day of January, 2015.

                                             PER CURIAM
Before McClure, CJ, Rodriguez and Hughes, JJ.